Citation Nr: 0927192	
Decision Date: 07/21/09    Archive Date: 07/30/09

DOCKET NO.  09-17 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, 
Florida


THE ISSUES

1.  Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at Fawcett Memorial Hospital on 
March 15, 2008.

2.  Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at Fawcett Memorial Hospital from 
March 16, 2008 to March 19, 2008.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The Veteran reportedly served on active duty from April 1943 
to April 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a determination by the VA Medical Center 
in Bay Pines, Florida.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran does not have any adjudicated service-
connected disabilities.

2.  The Veteran received emergency and inpatient treatment on 
March 15, 2008, and from March 16, 2008, to March 19, 2008, 
at Fawcett Memorial Hospital in Port Charlotte, Florida.  He 
is insured by Medicare Parts A and B.


CONCLUSIONS OF LAW

1.  The criteria for reimbursement of unauthorized medical 
expenses incurred at Fawcett Memorial Hospital on March 15, 
2008, are not met.  38 U.S.C.A. §§ 1703(a), 1725, 1728, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 17.52(a), 17.1000-
17.1002 (2008).

2.  The criteria for reimbursement of unauthorized medical 
expenses incurred at Fawcett Memorial Hospital from March 16, 
2008 to March 19, 2009 are not met.  38 U.S.C.A. §§ 1703(a), 
1725, 1728, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 17.52(a), 17.1000-17.1002 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As this case concerns a legal determination as to whether the 
Veteran is entitled to reimbursement for medical expenses 
under 38 U.S.C.A. § 1703, 1725, and 1728, the provisions of 
38 U.S.C.A. §§ 5103, 5103A are not applicable.  The 
provisions of 38 U.S.C. Chapter 17 and the relevant 
regulations contain their own notice requirements.  
Regulations at 38 C.F.R. §§ 17.120-33 discuss the 
adjudication of claims for reimbursement of unauthorized 
medical expenses.  According to 38 C.F.R. § 17.124, the 
Veteran has the duty to submit documentary evidence 
establishing the amount paid or owed, an explanation of the 
circumstances necessitating the non-VA medical treatment, and 
other evidence or statements that are deemed necessary and 
requested for adjudication of the claim.  When a claim for 
reimbursement of unauthorized medical expenses is disallowed, 
VA is required to notify the claimant of its reasons and 
bases for denial, his or her appellate rights, and to furnish 
all other notifications or statements required.  38 C.F.R. 
§ 17.132 (2008).

The Veteran was notified of the decision and his appellate 
rights in May 2008 and provided with a Statement of the Case 
in April 2009 that informed him of the evidence that VA had 
considered, the pertinent laws and regulations, and the 
reasons and bases for VA's decision.  All pertinent medical 
evidence regarding the reported non-VA medical treatment in 
March 2008 has been obtained and associated with the claims 
file.  Based upon the above analysis, the Board finds that VA 
has fulfilled its duty to assist the Veteran in the 
development of the current claim.

Analysis

Under 38 U.S.C.A. § 1703, when VA facilities or other 
government facilities are incapable of furnishing economical 
hospital care or medical services because of geographic 
inaccessibility or are incapable of furnishing care or 
services required, VA may contract with or authorize non-VA 
facilities for care.  38 U.S.C.A. § 1703(a); 38 C.F.R. 
§ 17.52(a).  However, hospital care in public or private 
facilities will only be authorized, whether under a contract 
or an individual authorization, under specified 
circumstances, including for treatment of: (i) service-
connected disability; (ii) disability for which a Veteran was 
discharged or released from the active military, naval, or 
air service; (iii) disability of a Veteran who has a total 
disability permanent in nature from a service-connected 
disability; (iv) disability associated with and held to be 
aggravating a service-connected disability; or (v) disability 
of a Veteran participating in a rehabilitation program under 
38 U.S.C. Chapter 31 and when there is a need for hospital 
care for reasons set forth in VA regulations.  38 C.F.R. 
§ 17.52(a)(1); 38 U.S.C.A. § 1703(a)(1).

However, when, as here, the Veteran receives treatment at a 
non-VA facility without prior authorization, there are two 
statutes that allow for him to be paid or reimbursed for the 
medical expenses incurred for that treatment - specifically, 
38 U.S.C.A. § 1728 and 38 U.S.C.A. § 1725.  Application of 
either statute is generally dependent on whether he has an 
adjudicated service-connected disability.

Under 38 U.S.C.A. § 1728, payment or reimbursement of the 
expenses of care not previously authorized, in a private or 
public hospital not operated by VA, may be paid when the 
Veteran received care for: (a) an adjudicated service-
connected disability; (b) nonservice-connected disabilities 
associated with and held to be aggravating an adjudicated 
service-connected disability; (c) any disability of a Veteran 
who has a total disability permanent in nature resulting from 
a service-connected disability; or (d) any illness, injury or 
dental condition in the case of a Veteran who is 
participating in a rehabilitation program under 38 U.S.C. 
Chapter 31 and who is medically determined to be in need of 
hospital care or medical services for any of the reasons 
enumerated in Sec. 17.48(j).  38 U.S.C.A. § 1728(a)(2); 
38 C.F.R. § 17.120(a).

Under 38 U.S.C.A. § 1725, pursuant to the Veterans Millennium 
Health Care and Benefits Act (Millennium Act), payment or 
reimbursement of non-VA emergency medical services for 
nonservice-connected disorders for Veteran's without 
insurance is available if certain conditions are met.  
38 U.S.C.A. § 1725; 38 C.F.R. §§ 17.1000-17.1008.  
Specifically, to be eligible for reimbursement under these 
provisions for a nonservice-connected disorder, the Veteran 
has to satisfy all of the following conditions: (a) The 
emergency services were provided in a hospital emergency 
department or a similar facility held out as providing 
emergency care to the public; (b) The claim for payment or 
reimbursement for the initial evaluation and treatment is for 
a condition of such a nature that a prudent layperson would 
have reasonably expected that delay in seeking immediate 
medical attention would have been hazardous to life or health 
(this standard would be met if there were an emergency 
medical condition manifesting itself by acute symptoms of 
sufficient severity (including severe pain) that a prudent 
layperson who possesses an average knowledge of health and 
medicine could reasonably expect the absence of immediate 
medical attention to result in placing the health of the 
individual in serious jeopardy, serious impairment to bodily 
functions, or serious dysfunction of any bodily organ or 
part); (c) A VA or other Federal facility/provider was not 
feasibly available and an attempt to use them before hand 
would not have been considered reasonable by a prudent 
layperson (as an example, these conditions would be met by 
evidence establishing that a Veteran was brought to a 
hospital in an ambulance and the ambulance personnel 
determined that the nearest available appropriate level of 
care was at a non-VA medical center); (d) The claim for 
payment or reimbursement for any medical care beyond the 
initial emergency evaluation and treatment is for a continued 
medical emergency of such a nature that the Veteran could not 
have been safely transferred to a VA or other Federal 
facility (in other words, the medical emergency lasts only 
until the time the Veteran becomes stabilized); (e) At the 
time the emergency treatment was furnished, the Veteran was 
enrolled in the VA health care system and had received 
medical services under authority of 38 U.S.C. Chapter 17 
within the 24-month period preceding the furnishing of such 
emergency treatment; (f) The Veteran is financially liable to 
the provider of emergency treatment for that treatment; (g) 
The Veteran has no coverage under a health-plan contract for 
payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
Veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the Veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment); (h) If the condition for which the 
emergency treatment was furnished was caused by an accident 
or work-related injury, the claimant has exhausted without 
success all claims and remedies reasonably available to the 
Veteran or provider against a third party for payment of such 
treatment; and the Veteran has no contractual or legal 
recourse against a third party that could reasonably be 
pursued for the purpose of extinguishing, in whole or in 
part, the Veteran's liability to the provider; (i) The 
Veteran is not eligible for reimbursement under 38 U.S.C. 
§  1728 for the emergency treatment provided (38 U.S.C. 
§ 1728 authorizes VA payment or reimbursement for emergency 
treatment to a limited group of Veterans, primarily those who 
receive emergency treatment for a service-connected 
disability).  See 38 C.F.R. § 17.1002(a)-(i).

These criteria under 38 C.F.R. § 17.1002 are conjunctive, not 
disjunctive; thus, all criteria must be met.  See Melson v. 
Derwinski, 1 Vet. App. 334 (June 1991) [use of the 
conjunctive "and" in a statutory provision meant that all 
of the conditions listed in the provision must be met]; 
compare Johnson v. Brown, 7 Vet. App. 95 (1994) [only one 
disjunctive "or" requirement must be met in order for an 
increased rating to be assigned].

The Veteran appeals for reimbursement of the charges for 
inpatient medical treatment on March 15, 2008, and from March 
16, 2008, to March 19, 2008, at Fawcett Memorial Hospital in 
Port Charlotte, Florida.  He and his representative contend 
that after the Veteran began to experience redness, swelling, 
and weeping of fluid from the right leg on March 15, 2008, he 
attempted to seek treatment at the VA medical facility in 
Port Charlotte, Florida, about one mile from his home.  He 
was notified at this facility that he could not be treated 
because he was not registered and it would take about three 
weeks to have his records transferred from the VA medical 
facility in White River Junction, Vermont.  He was also told 
to go to the emergency room of a hospital.  The nearest VA 
hospital was 100 miles away in St. Petersburg, Florida, and; 
inasmuch as "a pool of liquid was forming on the floor" 
from his leg, he drove to the Medical Pavilion, a walk-in 
clinic in Port Charlotte, Florida.  He was told that he could 
not be treated at the walk-in clinic and was instructed to 
the go to the emergency room immediately because he might 
have a blood clot in his leg which could be fatal if it 
traveled to his heart.  Accordingly, he went to the nearest 
hospital, Fawcett Memorial, which was around the corner from 
the walk-in clinic.  

Treatment records from Fawcett Memorial Hospital reflect 
that, on March 15, 2008, deep vein thrombosis study of the 
right lower extremity was negative, the diagnosis was acute 
right leg cellulitis, and the Veteran was discharged.  He was 
instructed to return for recheck the following day when it 
would be determined if outpatient antibiotic treatment was 
appropriate or whether inpatient treatment was required.  
(The Veteran recalls that he was discharged home and 
instructed to return the next day because there was no room 
at Fawcett Memorial Hospital and he was given the choice of 
sleeping in the hallway on the gurney or going home for the 
night.)  Upon returning the next day, the Veteran was advised 
that he needed inpatient treatment.  The private treatment 
records and the Veteran's statements reflect that he 
considered treatment at a VA facility.  The Veteran states 
that, as he was told that VA would pay for his treatment at 
Fawcett Memorial Hospital, he eventually decided to remain at 
this facility because he did not like the prospect of a 100 
mile drive in his condition and a possible delay in getting 
admitted at the Bay Pines VA Medical Center.  Thus, the 
Veteran was admitted to Fawcett Memorial Hospital from March 
16, 2008, to March 19, 2008, for treatment of right leg 
cellulitis.  

The evidence received from Fawcett Memorial Hospital further 
reflects that the Veteran has coverage under Medicare Parts A 
and B, effective from January 1, 1988.  

Preliminarily, the record does not contain any indication 
that VA authorized payment for this treatment at Fawcett 
Memorial Hospital on March 15, 2008, and from March 16, 2008, 
to March 19, 2008.

The Veteran has not been service-connected for any medical 
condition.  Consequently, there is no possibility that he 
meets any of the requisite elements under 38 U.S.C.A. § 1728 
(a)-(c), for payment or reimbursement of the expenses of care 
not previously authorized, in a private or public hospital 
not operated by VA, as these provisions all depend upon the 
existence of a service-connected disability.  There is also 
no evidence or allegation he is participating in a vocational 
rehabilitation program under 38 U.S.C. Chapter 31, which in 
certain instances might have qualified him under 38 U.S.C.A. 
§ 1703(a) or 38 U.S.C.A. § 1728(d).  The only conceivable 
route to entitlement to unreimbursed medical expenses in this 
case stems from 38 U.S.C.A. § 1725, for treatment of a 
nonservice-connected disorder, pursuant to the Millennium 
Act.

In this regard, upon review of the evidence, the Board finds 
that the requirements for reimbursement for emergency medical 
treatment under 38 U.S.C.A. § 1725 for a nonservice-connected 
disorder have not been met.  The Board finds that the 
criteria of subsection (g) of 38 C.F.R. § 17.1002 are not 
met.  As mentioned, this provision requires that the Veteran 
has no coverage under a health-plan contract for payment or 
reimbursement, in whole or in part, for the emergency 
treatment (this condition cannot be met if the Veteran has 
coverage under a health-plan contract but payment is barred 
because of a failure by the Veteran or provider to comply 
with the provisions of that health-plan contract, e.g., 
failure to submit a bill or medical records within specified 
time limits, or failure to exhaust appeals of the denial of 
payment).

In the present case, the record clearly shows that the 
Veteran has coverage under health insurance that, in whole or 
part, provides coverage for emergency and inpatient medical 
treatment.  Specifically, the Veteran has coverage under 
Medicare Parts A and B, effective from January 1, 1988.

Even assuming, but not conceding, that the Bay Pines VA 
Medical Center was an unreasonable distance for the Veteran 
to travel in light of his medical condition, that would still 
only satisfy subsection (c) of 38 C.F.R. § 17.1002, which 
requires that a VA or other Federal facility/provider was not 
feasibly available and an attempt to use them before hand 
would not have been considered reasonable by a prudent 
layperson.  However, although satisfaction of subsection (c) 
is necessary to meet the requirement for medical 
reimbursement under 38 C.F.R. § 17.1002, it is not 
sufficient.  Rather, because the Veteran does not meet all of 
the requirements of 38 C.F.R. § 17.1002, reimbursement is 
prohibited-that is, he fails to meet subsection (g) because 
he has Medicare Parts A and B as his health insurance 
coverage.  The Board need not go into whether he meets any of 
the other criteria, as the failure to meet any of them 
precludes payment or reimbursement of unauthorized medical 
expenses.  See Melson v. Derwinski, 1 Vet. App. 334.

Thus, under the provisions of 38 U.S.C.A. § 1725 and 
38 C.F.R. § 17.1002 for payment or reimbursement of non-VA 
emergency medical services for nonservice-connected 
disorders, the preponderance of the evidence is against his 
unauthorized medical expenses claim such that it must be 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

The Board is sympathetic to the Veteran's arguments but, 
unfortunately, is unable to provide a legal remedy.  See 
Owings v. Brown, 8 Vet. App. 17, 23 (1995), quoting Kelly v. 
Derwinski, 3 Vet. App. 171, 172 (1992) ("This Court must 
interpret the law as it exists, and cannot 'extend . . . 
benefits out of sympathy for a particular [claimant].'".  
Since the Veteran's claim fails because of absence of legal 
merit or lack of entitlement under the law, the claim must be 
denied.   Sabonis v. Brown, 6 Vet. App. 426, 430 (1994)


ORDER

The claim for payment or reimbursement of unauthorized 
medical expenses incurred during treatment on March 15, 2008, 
at Fawcett Memorial Hospital in Port Charlotte, Florida, is 
denied.

The claim for payment or reimbursement of unauthorized 
medical expenses incurred during treatment from March 16, 
2008 to March 19, 2008, at Fawcett Memorial Hospital in Port 
Charlotte, Florida, is denied.



______________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


